DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed December 10, 2020 (hereinafter “12/20/20 Amendment") has been entered, and fully considered.  In the 12/20/20 Amendment, claims 1, 13, 16, & 17 were amended, and claims 18-23 were newly added.  No claims were cancelled (claims 2, 10, & 15 were cancelled in one or more prior amendments).  Therefore, claims 1, 3-9, 11-14, & 16-23 are now pending in the application.  
3.	The 12/10/20 Amendment has overcome the claim objections previously set forth in the Non-Final Office Action mailed 06/10/20 (“06/10/20 Action”), as well as the rejections under § 112(b) (with the exception of the rejection of claim 16 which is maintained).   
4.	New claim objections and grounds of rejection under § 112(b) are set forth herein, necessitated by Applicant’s Amendment.
5.	Additionally, as a result of the 12/10/20 Amendment:
a.	The rejections under §§ 102-103 have been maintained (Applicant’s arguments are addressed below in the “Response to Arguments” section); and 
b.	Newly added dependent claim 18 would be allowable if rewritten to overcome the claim objection and the rejection under 35 U.S.C. 112(b), set forth below, and to include all of the limitations of the base claim and any intervening claims.





Claim Objections
6.	Claims 13, 18, & 20 are objected to because of the following informalities:  
	a.	In claim 13, lines 2-3, the recitation of “wherein the controller of the fluid warming apparatus comprises is configured” should instead recite --wherein the controller of the fluid warming apparatus is further configured-- for grammatical reasons.  
b.	Claim 18 is objected to because it includes a reference character “32” which is not enclosed within parentheses.  Particularly, claim 18 recites “a greater extent in the distribution direction 32 than…”  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
c.	In claim 20, lines 1-2, the recitation of “wherein the plurality of heating elements aligned linearly along” should instead recite --wherein the plurality of heating elements are aligned linearly along-- for grammatical reasons.  
Appropriate correction is required.

7.	NOTE:  in the event that dependent claims 21 & 22 were allowable, claim 22 would be objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. 
For example, claim 21 recites:
The fluid warming apparatus according to claim 1, wherein the plurality of temperature sensors comprises at least three temperature sensors aligned linearly along the distribution direction.

Claim 22 identically recites:
The fluid warming apparatus according to claim 1, wherein the plurality of temperature sensors comprises at least three 

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 16 & 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 16 recites the limitation “further comprising determining… includes determining” which is grammatically unclear, thereby rendering the claim indefinite.  Clarification is required.  Examiner suggests amending the claim to recite “wherein taking into account the combination of the different measured temperatures includes determining a weighted mean of the different measured temperatures of the at least two portions of the heated fluid flow” to be consistent with the language of independent claim 14 (from which claim 16 depends).  
11.	Claim 18 recites the limitation “wherein the plurality of temperature sensors have a greater extent in the distribution direction [32] than the plurality of heating elements” in lines 1-3.  The recitation of “greater extent” in line 2 renders the claim indefinite, as it is not clear, based on the plain claim language, what is meant by “greater extent.”  For example, does “greater extent” imply a greater number of temperature sensors than heating elements in the distribution direction, or something else?  As such, the structure required by the claim is not clear.  e.g., ¶[0034] of Applicant’s published Specification (U.S. 2018/0008456).  

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1, 3, 6-9, 11-14, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,440,157 to Shigezawa et al. (hereinafter "Shigezawa")
14.	Regarding claim 1, Shigezawa discloses a fluid warming apparatus comprising: 
a fan [blower unit (26) – col. 4, ll. 46-55; FIG. 2]; 
a heater [heater unit (28) – col. 4, ll. 46-55; FIG. 2], the fan and the heater being configured to generate a first heated fluid flow [e.g., heated fluid flow entering flexible conduit (8) – see FIG. 2 where coupler (10) is connected to coupler (32); see also col. 4, ll. 45-62] having a principal flow direction [the direction illustrated by the arrows in FIG. 2 - flowing from blower unit (26), through heater unit (28), and to (and through) flexible conduit (8) to blanket unit (4)] and an inhomogeneous temperature distribution in a distribution direction perpendicular to the principal flow direction [see, e.g., col. 5, ll. 25-27 (“[s]ince the temperature measured by the respective sensors 36 and 38 can be sensitive to their particular location in the cross-sectional air flow…”)];  
a plurality of temperature sensors [temperature sensor units (36, 38) -  col. 5, ll. 44-52] offset from each other in the distribution direction [col. 5, ll. 25-43; FIG. 4; Note: units (36, 38) 
wherein at least two of the temperature sensors [(36, 38)] are configured to measure different temperatures of respective portions of the first heated fluid flow having different temperatures [see, e.g., col. 5, ll. 25-27 (“[s]ince the temperature measured by the respective sensors 36 and 38 can be sensitive to their particular location in the cross-sectional air flow…”); see also col. 5, ll. 41-43 (“mean average air temperature” indicates more than one air temperature); NOTE: even when mounted on an arm of mounting structure (44), the sensors (36, 38) will be positioned at different locations in the cross-sectional air flow.  In other words, they are not occupying the exact same physical location on mounting structure (44) (i.e., they are not mounted directly on top of one another).  As such, and as broadly as currently claimed (i.e., "configured to"), the temperature sensors (36, 38) in Shigezawa are capable of measuring the temperatures of the heated fluid flow wherever they are positioned on mounting structure (44) in the cross-sectional air flow, and Shigezawa (as noted above) discloses that the temperatures may be different in the cross-sectional air flow], and 
a controller [control circuit (34) incorporating a proportional controller – col. 4, ll. 63-67; col. 6, ll. 28-57; FIGS. 2 & 5] configured to predict and/or regulate a temperature of a second heated fluid flow downstream of the first heated fluid flow [e.g., the heated fluid flow delivered to thermal blanket – past coupler (12) – which is downstream of the heated fluid flow entering flexible conduit (8)] taking into account a combination of the different temperatures measured by the at least two of the temperature sensors [col. 3, ll. 60-63 (“[t]he present invention is an attempt to approximate that temperature by measuring the heated air as it is delivered to the thermal blanket in an economical manner…”); also note: col. 6, ll. 46-57 – temperatures sensed by sensors (36, 38) can both be used to determine whether or not to turn off the system, e.g., in conditions of an over temperature or under temperature (which, as broadly as claimed, can be considered “regulating” the temperature)];
s” (plural) - col. 4, ll. 54-55; FIG. 2] offset from each other in the distribution direction [FIG. 2 - the coils run perpendicular to the flow direction depicted by the arrows; Note: Under the broadest reasonable interpretation, the coils are offset from each other in the distribution direction in that they are merely present and co-located in the direction perpendicular to the principal flow direction.  As broadly as currently claimed, other than being in the distribution direction, the claim language requires no particular/precise configuration of the plurality of heating elements (such as, e.g., arranged linearly along an axis, or something similar)].   
15.	Regarding claim 3, Shigezawa further discloses wherein the controller is configured to predict and/or regulate the temperature of the second heated fluid flow taking into account a variation in fluid velocity of the first heated fluid flow along the distribution direction [as broadly as currently claimed (i.e., “taking into account”), the configuration of the temperature sensors takes into account turbulence within the hose – col. 5, ll. 38-43; (it is known that turbulent air flow is characterized by changes in flow velocity)]. 16.	Regarding claim 6, Shigezawa further discloses at least one further temperature sensor configured to measure a temperature of a fluid intake, wherein the controller is further configured to predict and/or regulate the temperature of the second heated fluid flow taking into account the measured temperature of the fluid intake [as broadly as currently claimed, Shigezawa discloses that the console (18), which includes inlet port (22) for drawing in ambient air (col. 4, ll. 46-55), also includes a thermostat (86), the readings of which can be used to control the heater unit (28) and the blower (26) (col. 6, ll. 50-57); NOTE: the thermostat (86) and inlet port (22) are both co-located in the console (18) and, as such, would have the same (ambient air) temperature].        
17.	Regarding claim 7, Shigezawa further discloses wherein the controller is configured to regulate the temperature of the second heated fluid flow by adjusting one or more properties of claim 8, Shigezawa further discloses a hose [flexible conduit (8) – col. 4, ll. 38-41] in fluid communication with the first heated fluid flow [via coupler (10) – FIG. 2], wherein the second heated fluid flow is carried by the hose or provided downstream of the hose [the heated fluid flow delivered to thermal blanket – past coupler (12) – which is downstream of the hose – FIG. 2].  
19.	Regarding claim 9, Shigezawa further discloses wherein each of the temperature sensors is configured to measure the temperature of the respective portion of the first heated fluid flow independently of the other temperature sensor(s) [e.g., col. 5, ll. 25-27].   20.	Regarding claim 11, Shigezawa further discloses wherein the temperature sensors [(36, 38)] are distributed in the distribution direction differently from the distribution of the heating elements in the distribution direction [col. 4, ll. 54-55; col. 5, ll. 25-43; FIGS. 2 & 4]. 21.	Regarding claim 12, Shigezawa further discloses a patient temperature regulation system comprising: 
a fluid warming apparatus according to claim 1 [see rejection of claim 1 set forth in detail above (and incorporated herein)]; and 
a patient temperature regulation tool [blanket unit (4) – col. 4, ll. 16-37; FIG. 1] configured to receive an input fluid flow from the fluid warming apparatus [via second coupler (12) – FIG. 1], the input fluid flow being derived from the first heated fluid flow [e.g., col. 2, ll. 11-22; col. 4, ll. 49-51; col. 6, ll. 58-60], and to adjust or maintain the temperature of a patient using the received input fluid flow [col. 1, ll. 66 – col. 2, ll. 4; and col. 3, ll. 56 – col. 4, ll. 37; FIG. 1].  22.	Regarding claim 13, Shigezawa further discloses wherein the controller [control circuit (34) incorporating a proportional controller – col. 4, ll. 63-67; col. 6, ll. 28-57; FIGS. 2 & 5] of the fluid warming apparatus comprises is configured to regulate the temperature of a patient by 
23.	Regarding claim 14, Shigezawa discloses a method of warming fluid comprising: 
generating a first heated fluid flow [a blower unit (26) (col. 4, ll. 46-55; FIG. 2) and a heater unit (28) (col. 4, ll. 46-55; FIG. 2) generate heated air that is delivered to a thermal blanket (e.g., Abstract, col. 2, ll. 13-14, & col. 3, ll. 60-63); broadly, the “first” heated fluid flow is e.g., the heated fluid flow entering flexible conduit (8) – see FIG. 2 where coupler (10) is connected to coupler (32); see also col. 4, ll. 45-62] having a principal fluid flow direction [the direction illustrated by the arrows in FIG. 2 - flowing from blower unit (26), through heater unit (28), and to (and through) flexible conduit (8) to blanket unit (4)] and an inhomogeneous temperature distribution in a distribution direction perpendicular to the principal fluid flow direction [see, e.g., col. 5, ll. 25-27 (“[s]ince the temperature measured by the respective sensors 36 and 38 can be sensitive to their particular location in the cross-sectional air flow…”)];   
measuring the temperatures of at least two portions of the first heated fluid flow offset from each other in the distribution direction [via temperature sensor units (36, 38) - col. 5, ll. 25-52; FIG. 4; Note: units (36, 38) are offset from one another in a direction perpendicular to the principal flow direction (the principal flow direction is the direction illustrated by the arrows in FIG. 2)], the at least two portions of the first heated fluid flow having different temperatures [see, e.g., col. 5, ll. 25-27 (“[s]ince the temperature measured by the respective sensors 36 and 38 can be sensitive to their particular location in the cross-sectional air flow…”); see also col. 5, ll. 41-43 (“mean average air temperature” indicates more than one air temperature); Note: even when mounted on an arm of mounting structure (44), the sensors (36, 38) will be positioned at different locations in the cross-sectional air flow.  In other words, they are not occupying the exact same physical location on mounting structure (44) (i.e., they are not mounted directly on top of one another). As such, and as broadly as currently claimed, the temperature sensors (36, 
wherein generating said first heated fluid flow comprises using a plurality of heating elements offset from each other in said distribution direction [heater unit (28) comprises a plurality of heating elements (“resistance heater coils” (plural) - col. 4, ll. 54-55; FIG. 2) offset from each other in the distribution direction; in FIG. 2, the coils run perpendicular to the flow direction depicted by the arrows; Note: Under the broadest reasonable interpretation, the coils are offset from each other in the distribution direction in that they are merely present and co-located in the direction perpendicular to the principal flow direction.  As broadly as currently claimed, other than being in the distribution direction, the claim language requires no particular/precise configuration of the plurality of heating elements (such as, e.g., arranged linearly along an axis, or something similar)]; and
predicting and/or regulating a temperature of a second heated fluid flow downstream of the first heated fluid flow [e.g., the heated fluid flow delivered to thermal blanket – past coupler (12) – which is downstream of the (first) heated fluid flow entering flexible conduit (8)] taking into account the measured temperatures of the at least two portions of the heated fluid flow [col. 3, ll. 60-63 (“[t]he present invention is an attempt to approximate that temperature by measuring the heated air as it is delivered to the thermal blanket in an economical manner…”); also note: col. 6, ll. 46-57 – temperatures sensed by sensors (36, 38) can both be used to determine whether or not to turn off the system, e.g., in conditions of an over temperature or under temperature (which, as broadly as claimed, can be considered “regulating” the temperature)].
24.	Regarding claim 19, Shigezawa further discloses wherein:
the plurality of temperature sensors [(36, 38)] are distributed periodically in the distribution direction [spaced apart on mounting structure (44) – see FIG. 4] with a different period from that of the plurality of heating elements [plurality of resistance heater coils – col. 4, 
the period is a measurement of periodicity of a repeating pattern of the plurality of temperature sensors [(36, 38)] along the distribution direction [as broadly as claimed, two sensors comprises a repeated pattern of one sensor]. 

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
27.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shigezawa
28.	Regarding claim 20, Shigezawa discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
explicitly teach that the plurality of heating elements are aligned linearly along the distribution direction.
	However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shigezawa such that the configuration/placement of the heating coils be, e.g., rotated 90º (from the configuration shown in FIG. 2) such that the plurality of heating coils be aligned linearly along the distribution direction, since shifting the position of the coil arrangement would not have modified the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
29.	Regarding (duplicate) claims 21 & 22, Shigezawa discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Shigezawa teaches two temperature sensors [(36, 38)] aligned linearly along the distribution direction, as set forth in detail above, Shigezawa does not teach wherein the plurality of temperature sensors comprises at least three temperature sensors aligned linearly along the distribution direction.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shigezawa such that the plurality of temperature sensors comprises at least three temperature sensors aligned linearly along the distribution direction, since it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, there is no evidence . 

30.	Claims 4, 5, 16, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shigezawa in view of U.S. Patent Application Publication No. 2014/0343639 to Hopper et al. ("Hopper").
31.	Regarding claims 4 & 5, Shigezawa discloses all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
	While Shigezawa discloses that the controller is configured to predict and/or regulate the temperature of the second heated fluid flow taking into account a variation in the fluid velocity of the first heated fluid flow along the distribution direction (for the reasons set forth above in the rejection of claim 3), and further discloses a “mean average air temperature” (col. 5, ll. 41-43), Shigezawa does not disclose weighting the different temperatures measured by the temperature sensors in accordance with respective predetermined weightings (claim 4), nor wherein the controller is further configured to sum the weighted temperature measurements and divide the sum by the number of temperature sensors (claim 5).
	Hopper, in a similar field of endeavor (a thermal control unit for delivering temperature-controlled fluid to one or more patient therapy devices such as a blanket – see Abstract), teaches that it is known for a thermal control unit to utilize temperature readings from multiple temperature sensors by mathematically combining them, and wherein the mathematical combination may be a simple average of the multiple temperature readings, a weighted average based on the location of the sensors (or some other factor), or some other type of mathematical combination that is user-controllable [Hopper, ¶’s [0056], [0097]].  
e.g., based on their location or some other factor as taught by Hopper), and then sums the weighted temperature measurements and divides the sum by the number of temperature sensors, all as taught by Hopper, in order to more accurately regulate/control the temperature of the said second heated fluid flow by utilizing more precise inputs.
32.	Regarding claims 16 & 17, Shigezawa discloses all of the limitations of claims 14 and 1, respectively, for the reasons set forth in detail (above) in the Office Action.  
	As best understood (see rejection under § 112(b) above), Shigezawa does not disclose 
further comprising determining the combination of the different measured temperatures of the at least two portions of the heated fluid flow includes determining a weighted mean of the different measured temperatures of the at least two portions of the heated fluid flow (claim 16), nor wherein a determination of the combination of the different measured temperatures of at least two portions of the heated fluid flow includes determining a weighted mean of the different measured temperatures (claim 17).  
	Hopper, in a similar field of endeavor (a thermal control unit for delivering temperature-controlled fluid to one or more patient therapy devices such as a blanket – see Abstract), teaches that it is known for a thermal control unit to utilize temperature readings from multiple temperature sensors by mathematically combining them, and wherein the mathematical combination may be a simple average of the multiple temperature readings, a weighted average based on the location of the sensors (or some other factor), or some other type of mathematical combination that is user-controllable [Hopper, ¶’s [0056], [0097]].  
	Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shigezawa such that determining the .

33.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shigezawa in view of U.S. Patent Application Publication No. 2009/0143844 to Cazzini ("Cazzini").
34.	Regarding claim 23, Shigezawa discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Shigezawa discloses that the plurality of temperature sensors [(36, 38)] form a temperature measurement module [as broadly as claimed, mounting structure (44) and the temperature sensors (36, 38) mounted thereon collectively comprise a temperature measurement “module” – the claim sets forth no further limitations defining “module”], Shigezawa does not disclose wherein the temperature measurement module [is] positioned less than 30 cm from the heater [heater unit (28)].
	Cazzini, in a similar field of endeavor, teaches a system including a conventional blower that directs ambient air to a heating element, which heats the air, with the heated air then directed into a conduit. The conduit further directs the heated air into a receiving unit like a blanket positioned over a patient [Abstract].  Cazzini further teaches a first temperature sensor unit (36), a second temperature sensor unit (38), and that each can be mounted in various locations including, e.g., near first coupler (10) or near the heater (28) [see, e.g., ¶’s [0021]-[0022], FIGS. 1-4]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shigezawa such that the temperature near the heater [(28)], since such a temperature sensor placement was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known sensor placement configuration to the known system of Shigezawa, and the results (measuring temperature of the heated air) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Finally, while the combination of Shigezawa and Cazzini does not explicitly teach that “near the heater” is “less than 30 cm from the heater,” it is the Examiner’s position that the teaching of “near the heater” in Cazzini represents a range of possible distances from the heater.  As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Shigezawa and Cazzini such that the temperature measurement module be positioned less than 30 cm from the heater [heater unit (28)] since it has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 


Allowable Subject Matter
35.	Claim 18 would be allowable if rewritten to overcome the claim objection and the rejection under 35 U.S.C. 112(b), set forth in detail above, and to include all of the limitations of the base claim and any intervening claims.  This indication of allowability is based on the applied interpretation set forth in the rejection of claim 18 under § 112(b) above, namely that each of the plurality of temperature sensors has a greater surface area in the distribution 

Response to Arguments
36.	New claim objections and grounds of rejection under § 112(b) are set forth herein, necessitated by Applicant’s Amendment.
37.	The previous rejections under §§ 102-103 have been maintained.
38.	Applicant's arguments concerning Shigezawa [12/10/20 Amendment, pgs. 8-11] have been fully considered, but are not persuasive, particularly given the breadth of the current claim language. 
39.	 Applicant argues that Shigezawa fails to disclose the following limitation of independent claim 1 (independent claim 14 includes a similar recitation):
a plurality of temperature sensors offset from each other in the distribution direction, wherein at least two of the temperature sensors are configured to measure different temperatures of respective portions of the first heated fluid flow having different temperatures.

	Particularly, Applicant argues that Shigezawa does not disclose the foregoing limitation because the temperature sensors [(36, 38)] in Shigezawa are mounted on mounting structure (44) which is designed to place the sensors [(36, 38)] at a position where they will measure the average air flow temperature in the cross-sectional air flow:
It is true that the temperature sensors in Shigezawa occupy different physical locations such that they are offset from each other in the distribution direction, but it is not true that they measure temperatures of different parts of the heated fluid flow. Shigezawa provides mounting structure 44 specifically to avoid that.

12/10/20 Amendment, pg. 10.

	Examiner understands and appreciates the distinction that Applicant is making regarding the purpose of the X-shaped mounting structure of Shigezawa.
	Nonetheless, as noted in the body of the rejection above, even when mounted on an arm of mounting structure (44), the sensors (36, 38) will be positioned at different locations in the cross-sectional air flow.  In other words, they are not occupying the exact same physical location on mounting structure (44) (i.e., they are not mounted directly on top of one another).  As such, and as broadly as currently claimed, the temperature sensors (36, 38) in Shigezawa are capable of measuring the temperatures of the heated fluid flow wherever they are positioned on mounting structure (44) in the cross-sectional air flow.  Further, Shigezawa does explicitly recognize that temperatures may be different in the cross-sectional air flow [col. 5, ll. 25-27].
	Further, Shigezawa discloses that temperatures sensed by sensors (36, 38) can both be used to determine whether or not to turn off the system, e.g., in conditions of an over temperature or under temperature (which, as broadly as currently claimed, can be considered “regulating” the temperature) – see, e.g., col. 6, ll. 46-57.  
40.	For the foregoing reasons, Applicant’s argument is not persuasive, and the rejection of independent claims 1 and 14 under § 102 has been maintained. 

Conclusion
41.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

                                                                                                                                                                                                       


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794